Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 9-11 are now pending.
Response to Arguments
Applicant's amendments filed 11/30/2022 have been fully considered and entered, however, applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “it is possible to set beforehand either cancelling the sheet information of the sheet placed on the predetermined sheet feeding unit or setting the sheet information as sheet information to be used for another sheet to be placed on the predetermined sheet feeding unit based on an absence of the sheet placed on the predetermined sheet feeding unit by a user's selection”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that cited prior arts fail to teach all the limitations of independent claims because cited prior arts fail to explicitly mention “set beforehand either cancelling the sheet information of the sheet placed on the predetermined sheet feeding unit or setting the sheet information as sheet information to be used for another sheet to be placed on the predetermined sheet feeding unit based on an absence of the sheet placed on the predetermined sheet feeding unit by a user's selection”, see remarks, page 7.
In reply examiner asserts the above limitations as seemed to be argued by the applicant are not positively recited into the claims. There is no direct selection made by the user via interface which directly pertains to whether to cancel or not the sheet information settings of feeding unit when absence of sheets is detected. Instead user interface only directly selects either a first sheet storage method or second sheet storage method, which along with other criteria leads to whether the settings should be cancelled but there is no direct selection by the user interface pertaining to cancelling of settings that is positively recited in the current claims which is seemed to be argued by the applicant. On the other hand, all the limitations as currently recited in the claims have been successfully shown to be taught by the combination of Yano and Tao, please see the detailed rejection(s) below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., US 2018/0152572 in view of Tao, US 2016/0062291.
Regarding claim 1, Yano discloses an information processing apparatus (combination of client computer 101 and print control apparatus 102 which are interconnected, paragraph 30) configured to communicate with an image forming apparatus (image forming apparatus 103) (paragraph 30, they all communicate over LAN 110), the information processing apparatus comprising: 
a user interface (CPU 301, fig. 3, control unit 701, fig. 4) that selects one storage method from among at least a first sheet information storage method and a second sheet information storage method (plurality of paper feed trays, paragraphs 67, 154 from which a specific paper tray can be selected by pressing a button, paragraphs 97, 126-128 and then the operator selecting paper information from the paper list and registering the selected paper information with respect to selected paper feed tray, paragraphs 48-51, 162);
a controller (CPU 301, fig. 3, control unit 701, fig. 4) that causes, after the first sheet information storage method, is selected and sheet information of a sheet placed on the predetermined sheet feeding unit (tray 1 of image forming apparatus as one example, fig. 6) set by a user when the sheet is placed on the predetermined sheet feeding unit to execute processing (paragraphs 48, 97-99, 113, 126, the paper feed tray information management unit 709 updates the paper feed tray information 710. In step S1105, in addition to the paper feed tray information management unit 709 updating the paper feed tray information 710 with respect to selected tray 1 by the user when the sheets are placed in the tray 1, the paper feed tray screen display unit 706 updates and displays the display content of the paper feed tray screen displayed on the display device 113 regarding tray 1).
Yano fails to explicitly disclose wherein image forming apparatus having a predetermined sheet feeding unit; selecting a first sheet information storage method and a second sheet information storage method; causing, after the first sheet information storage method, is selected by the user interface and sheet information of a sheet placed on the predetermined sheet feeding unit is set by a user when the sheet is placed on the predetermined sheet feeding unit, the image forming apparatus to cancel the set sheet information based on detection of an absence of the sheet placed on the predetermined sheet feeding unit, wherein, controller causes, after the second sheet information storage method is selected by the user interface and the sheet information of the sheet placed on the predetermined sheet feeding unit is set by a user when the sheet is placed on the predetermined sheet feeding unit, the image forming apparatus to set the sheet information for the predetermined sheet feeding unit when absence of the sheet placed on the predetermined sheet feeding unit is detected, where the set sheet information is used for another sheet placed on the predetermined sheet feeding unit.
However, Tao teaches wherein image forming apparatus (MFP 100, paragraph 17) having a predetermined sheet feeding unit (paragraph 18, plurality of feeding trays and manual tray); selecting a first sheet information storage method and a second sheet information storage method (plurality of feed sources can be selected and set such as plurality of sheet feed source information storage method as first storage method and a specific manual tray 104a as second storage method, paragraphs 18, 23, 31, 34, 43-45, 50);
causing, after the first sheet information storage method, is selected by the user interface (when one of plurality of feed source tray is selected (first storage method) by the user, paragraph 31) and sheet information of a sheet placed on the predetermined sheet feeding unit is set by a user when the sheet is placed on the predetermined sheet feeding unit (and further settings such as paper size A5, premium paper, etc. are made regarding the sheets placed on the one of plurality of feed source tray as selected by the user, paragraphs 30-31), the image forming apparatus to cancel the set sheet information based on detection of an absence of the sheet placed on the predetermined sheet feeding unit (when one of plurality of feed source tray is selected and corresponding paper size settings for the selected feed source are made but when no sheet information matching the feed source tray (no matching settings are set as which can be executed) is detected for the selected feed tray, basically absence of required sheets in the feed source tray is detected, then the current settings are cancelled since feed source tray is selected and permission is not issued to operate under manual feed settings with selection of manual tray, paragraphs 35-40), 
wherein, controller causes, after the second sheet information storage method is selected by the user interface (when manual tray 104a is selected (second storage method), paragraphs 31, 44-45, 50) and the sheet information of the sheet placed on the predetermined sheet feeding unit is set by a user when the sheet is placed on the predetermined sheet feeding unit (and further settings such as paper size A5, premium paper, etc. are made regarding the sheets placed on the manual tray 104a as selected by the user, paragraphs 30-31), the image forming apparatus to set the sheet information for the predetermined sheet feeding unit when absence of the sheet placed on the predetermined sheet feeding unit is detected, where the set sheet information is used for another sheet placed on the predetermined sheet feeding unit (when manual tray is selected and corresponding paper size settings for the selected feed source are made but however when no sheet information matching the settings as set are detected which can be executed for the selected manual tray, basically absence of required sheets in the manual tray is detected, then instead of sheets settings such as A5 paper size, being treated as invalid/non-matching, the MFP 100 sets the sheet information for the manual tray 104a such that user is able to carry out the execution via forced manual execution for the sheet placed on the tray pertaining to the current job where same sheet information is used for the subsequent pages/sheets of current job to be placed on manual tray since permission has been given to operate under manual feed settings as manual tray feed source which was previously selected, paragraphs 44-51).
 Yano and Tao are combinable because they both teach selecting one of the pluralities of paper feeding trays and updating the paper feed settings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yano with the teachings of Tao for the benefit of being able to automatically switch the paper feed source and not cancelled the sheet settings upon occurrence of paper selection error as taught by Tao at paragraph 59.
Regarding claim 2, Combination of Yano in view of Tao further teaches wherein the image forming apparatus is configured to clear the sheet information based on detection of the absence of the sheet placed on the predetermined sheet feeding unit (Tao, when feed source is selected, however, no sheet information matching the feed tray source (no matching settings are set as which can be executed) is detected for the feed tray, basically absence of required sheets in the feed source tray is detected, then the current settings are cancelled/cleared and not executed once permission is not issued to operate under manual feed settings, paragraphs 35-40), the information processing apparatus further comprising communicator that transmits (Yano, data transmission and reception unit 704, 905 communicates with the image forming apparatus 103, paragraphs 56, 75) sheet information (Yano, paragraphs 79, 88, 100, 116-118), wherein, in a case where the second sheet information storage method is selected by the user interface and a notification that the image forming apparatus cleared the sheet information is received, the communicator transmits, to the image forming apparatus, the sheet information as sheet information to be set for the predetermined sheet feeding unit (Yano, paragraphs 79, 84-88, 100, 116-118 with Tao, paragraphs 35-40, basically when permission is given to operate under manual feed settings as explained above then after the current settings are cancelled/cleared, sheet information (permitted paper size settings) are set for manual tray since to operate under manual feed settings is allowed as forced execution as explained above since manual tray is selected).
Yano and Tao are combinable because they both teach selecting one of the pluralities of paper feeding trays and updating the paper feed settings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yano with the teachings of Tao for the benefit of being able to not clear the sheet settings and instead switch the paper feed source or force execution in the event of paper/paper tray selection error as taught by Tao at paragraph 59.
Regarding claim 3, Yano further discloses wherein the user interface further inputs the sheet information corresponding to the predetermined sheet feeding unit (paragraphs 63, 83-87, unit 912 acquires/inputs data into apparatus 102 regarding paper feed tray information), and wherein, in a case where the sheet information is input by the user interface, the communicator transmits the input sheet information as the sheet information to be set for the predetermined sheet feeding unit (paragraphs 63, 88, 100, 116-118).
Regarding claim 4, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 4.
Regarding claim 5, it recites similar features as claim 2 except it’s a method claim, thus same rationale as applied for claim 2, also applies for claim 5.
Regarding claim 6, it recites similar features as claim 3 except it’s a method claim, thus same rationale as applied for claim 3, also applies for claim 6.
Regarding claim 9,  Combination of Yano in view of Tao further teaches wherein the predetermined sheet feeding unit is a manual feeding tray (when manual tray 104a is selected as predetermined sheet feeding unit (second storage method), paragraphs 31, 44-45, 50).
Yano and Tao are combinable because they both teach selecting one of the pluralities of paper feeding trays and updating the paper feed settings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yano with the teachings of Tao for the benefit of being able to not clear the sheet settings and instead switch the paper feed source or force execution in the event of paper/paper tray selection error as taught by Tao at paragraph 59.
Regarding claim 10, it recites similar features as claim 9 except it’s a method claim, thus same rationale as applied for claim 9, also applies for claim 10.
Regarding claim 11, it’s a system claim which recites similar features as claim 1, thus same rationale as applied for claim 1, also applies for claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitora, US 2015/0262050 – teaches detecting presence or absence of sheet placed on ADF or manual tray, paragraphs 51-55.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677